 Case 2:19-mc-00083-CAS-E Document 5 Filed 06/05/19 Page 1 of 3 Page ID #:133




 1 BOIES SCHILLER FLEXNER LLP
   K. LUAN TRAN (SBN 193808)
 2 725 South Figueroa Street, 31st Floor
   Los Angeles, CA 90017
 3 Telephone: (213) 629-9040
   Facsimile: (213) 629-9022
 4 ltran@bsfllp.com

 5 MAXWELL V. PRITT (SBN 253155)
   1999 Harrison Street, Suite 900
 6 Oakland, CA 94612
   Telephone: (510) 874-1000
 7 Facsimile: (510) 874-1460
   mpritt@bsfllp.com
 8
   Attorneys for IRA KLEIMAN, as Personal
 9 Representative of the Estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH, LLC
10

11                               UNITED STATES DISTRICT COURT

12                           CENTRAL DISTRICT OF CALIFORNIA

13                                    WESTERN DIVISION

14

15 IN RE SUBPOENA TO JOSEPH                         Misc. Case No. 2:19-mc-00083
   VAUGHN PERLING
16                                                  Underlying Litigation:
   IRA KLEIMAN, as the personal                     Case No. 9:18-cv-80176-BB
17 representative of the Estate of David            United States District Court
   Kleiman, and W&K Info Defense                    Southern District of Florida
18 Research, LLC,

19                                                  CERTIFICATE OF SERVICE
                   Plaintiffs,
20         v.
21 CRAIG WRIGHT,

22                 Defendant.
23

24

25

26

27

28

     CERTIFICATE OF SERVICE
 Case 2:19-mc-00083-CAS-E Document 5 Filed 06/05/19 Page 2 of 3 Page ID #:134




 1                                 CERTIFICATE OF SERVICE

 2          At the time of service I was over 18 years of age and not a party to this action. My
     business address is 1999 Harrison Street, Suite 900, Oakland, California 94612.
 3
     On June 5, 2019, I served the following documents:
 4
            •   NOTICE OF MOTION AND MOTION TO COMPEL COMPLIANCE WITH
 5              SUBPOENA AND MEMORANDUM OF POINTS AND AUTHORITIES IN
                SUPPORT;
 6
            •   DECLARATION OF MAXWELL V. PRITT IN SUPPORT OF MOTION TO
 7              COMPEL COMPLIANCE WITH SUBPOENA;
            •   [PROPOSED] ORDER GRANTING MOTION TO COMPEL COMPLIANCE
 8              WITH SUBPOENA;
            •   NOTICE OF APPEARANCE AS COUNSEL OF RECORD;
 9
            •   NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS; and
10          •   CERTIFICATION AND NOTICE OF INTERESTED PARTIES.

11 I served the documents on the persons below, as follows:

12                                  JOSEPH VAUGHN PERLING
                                      4908 CALLE ROBLEDA
13                                   AGOURA HILLS, CA 91301

14 The documents were served pursuant to F.R.Civ.P. 5(b) by the following means:

15             By personal service. I personally delivered the documents to the persons at the
                addresses listed above. (1) For a party represented by an attorney, delivery
16              was made to the attorney or at the attorney's office by leaving the documents in
                an envelope or package clearly labeled to identify the attorney being served
17              with a receptionist or an individual in charge of the office. (2) For a party,
                delivery was made to the party or by leaving the documents at the party's
18              residence with some person not less than 18 years of age between the hours of
                eight in the morning and six in the evening.
19
               By United States Certified or Registered mail. I enclosed the documents in a
20              sealed envelope or package addressed to the persons at the addresses listed
                above outside California. The package was:
21
                        deposited the sealed envelope with the United States Postal Service,
22                     first class mail, with the postage fully prepaid, requiring a return
                       receipt, Article No. _________________.
23
                        placed the envelope for collection and mailing, following our
24                     ordinary business practices. I am readily familiar with this business's
                       practice for collecting and processing correspondence for mailing. On
25                     the same day that correspondence is placed for collection and mailing,
                       it is deposited in the ordinary course of business with the United States
26                     Postal Service, in a sealed envelope, first class mail, with the postage
                       fully prepaid, requiring a return receipt, Article No. 7014 2120 0000
27                     6490 4626.
28

                                                -1-
     CERTIFICATE OF SERVICE
 Case 2:19-mc-00083-CAS-E Document 5 Filed 06/05/19 Page 3 of 3 Page ID #:135



               By overnight delivery. I enclosed the documents in an envelope or package
 1              provided by an overnight delivery carrier and addressed to the persons at the
                addresses listed above. I placed the envelope or package for collection and
 2              overnight delivery at an office or a regularly utilized drop box of the overnight
                delivery carrier.
 3
               By messenger service. I served the documents by placing them in an envelope
 4              or package addressed to the persons at the addresses listed above and/or by
                electronically transmitting the documents and providing them to a professional
 5              messenger service for service.
 6          I hereby certify that I am employed in the office of a member of the Bar of this Court at
 7 whose   direction the service was made. I declare under penalty of perjury under the laws of the
   United States of America that the foregoing information contained in the Certificate of Service
 8 is true and correct.
 9

10 Date: June 5, 2019                                     By:
11                                                              Jessica Chavez
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -2-
     CERTIFICATE OF SERVICE
